                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DOMINIC REALE,                                   )
                                                 )
              Plaintiff,                         )       Civil Action No. 18-229
                                                 )
                      v.                         )       Judge Cathy Bissoon
                                                 )
RONALD HOUGH, et al.,                            )       Chief Magistrate Judge Maureen P. Kelly
                                                 )
              Defendants.                        )


                                  MEMORANDUM ORDER

       This case was referred to Chief United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Rules 72.C, 72.D and 72.G of the Local Rules for Magistrate Judges.

       On September 18, 2018, the Chief Magistrate Judge issued a Report and

Recommendation (the “Report,” Doc. 23) recommending that Defendant Ronald Hough’s

Motion to Dismiss Counts I and II (Doc. 18) be granted. Objections to the Report were due on

October 2, 2018. (Report 10.) No objections to the Report have been filed.

       This Court conducted a de novo review of the Report, together with the complete record

in this case. As the Court agrees with the Report in all material respects, the Court hereby adopts

the Report as the opinion of the Court. The Court will grant Defendant’s Motion to Dismiss

Counts I and II.

                                            *   *    *




                                                1
       Accordingly:

       IT IS HEREBY ORDERED that Defendant Ronald Hough’s Motion to Dismiss Counts I

and II (Doc. 18) is GRANTED.

       Count I of the Amended Complaint (Doc. 16) is DISMISSED against Defendant Hough,

without prejudice to Plaintiff filing a second amended complaint that sufficiently alleges state

action to support a Section 1983 Fourth Amendment excessive force claim.

       Count II of the Amended Complaint (Doc. 16) is DISMISSED with prejudice against

Defendant Hough, as Plaintiff has voluntarily withdrawn that claim. (See Plaintiff’s Brief in

Opposition to Defendant’s Motion to Dismiss 1, Doc. 21 (“Plaintiff hereby withdraws his claim

against Defendant Hough at Count II of his Amended Complaint”).)

       If Plaintiff wishes to file a second amended complaint to address the deficiencies as to

Count I, he may do so on or before November 5, 2018. This will be Plaintiff’s last and final

opportunity to amend his complaint as to Count I against Defendant Hough. See generally

Taylor v. Pilewski, 2008 WL 4861446, *3 (W.D. Pa. Nov. 7, 2008) (“[the c]ourt need not

provide endless opportunities” for amendment, especially where such opportunity already has

been enjoyed); Houser v. Postmaster Gen. of U.S., 573 F. App’x 141 (3d Cir. 2014) (affirming

dismissal without leave to amend, based on court’s finding that “[it] would be inequitable to

require [the d]efendant, who already once ha[d] exhaustively and successfully defended [the

p]laintiff’s grievances, to respond to a continuous stream of formal and informal attempted

amendments”). If Plaintiff does not file an amended complaint by that date, Count I will be

dismissed with prejudice against Defendant Hough.

       IT IS SO ORDERED.


                                                 2
October 24, 2018                                 s\Cathy Bissoon
                                                 Cathy Bissoon
                                                 United States District Judge


cc:   Honorable Maureen P. Kelly
      Chief United States Magistrate Judge


      All Counsel of Record




                                             3
